UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15 (d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March 9, 2015 HEMISPHERE MEDIA GROUP, INC. (Exact Name of Registrant as Specified in its Charter) Delaware (State or other jurisdiction of Incorporation) 001-35886 (Commission File Number) 80-0885255 (I.R.S. Employer Identification Number) 2000 Ponce de Leon Boulevard Suite 500 Coral Gables, FL 33134 (Address of principal executive offices) (Zip Code) (305) 421-6364 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01.Regulation FD Disclosure. On March 9, 2015, Hemisphere Media Group,Inc. (the “Company”) issued a press release announcing the launch of the Company’s cable network, Centroamerica TV, on Cox Communications cable systems in San Diego, Arizona, Las Vegas, Omaha, Orange County, Kansas, Northwest Arkansas, the Central Coast and Sun Valley. A copy of the Company’s press release is attached hereto as Exhibit 99.1. The information included in this Current Report on Form8-K, including the exhibit attached hereto, is furnished solely pursuant to Item 7.01 of this Current Report on Form8-K. Consequently, it is not deemed filed for the purposes of Section18 of the Securities Exchange Act of 1934 (“Exchange Act”), or otherwise subject to the liabilities of that section. It may only be incorporated by reference in another filing under the Securities Act of 1933 or the Exchange Act if such subsequent filing specifically references this Current Report on Form8-K. Item 9.01.Financial Statements and Exhibits. (d)Exhibits Exhibit No. Description of Exhibit Press Release issued by the Company on March 9, 2015 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. HEMISPHERE MEDIA GROUP, INC. Date: March 9, 2015 By: /s/ Alex J. Tolston Name: Alex J. Tolston General Counsel and Corporate Secretary EXHIBIT INDEX Exhibit No. Description of Exhibit Press Release issued by the Company on March 9, 2015
